PER CURIAM.
An examination of the record in this ■cause, and especially the application for the writ of error, discloses that this cause was moot when decided by the Court of Civil Appeals. Under such a record, the Court of Civil Appeals should have reversed the judgment of the district court and dismissed the cause.
It is ordered by this Court that this writ be, and the same is hereby, granted; and the judgments of the district court and court of Civil Appeals are both reversed, and the cause is dismissed.
Plaintiffs in error shall pay all costs in all courts.